Case 5:20-cv-00277-G Document 16-3 Filed 03/31/20 Page 1 of 13




                EXHIBIT 3
   Case
     Case
        2:19-cv-00365-MHT-JTA
           5:20-cv-00277-G Document
                               Document
                                    16-3 83Filed
                                              Filed
                                                 03/31/20
                                                    03/30/20Page
                                                              Page
                                                                 2 of1 13
                                                                       of 12



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


YASHICA ROBINSON, M.D.,               )
et al., on behalf of                  )
themselves, their                     )
patients, physicians,                 )
clinic administrators,                )
and staff,                            )
                                      )
     Plaintiffs,                      )
                                      )           CIVIL ACTION NO.
     v.                               )             2:19cv365-MHT
                                      )                  (WO)
STEVEN MARSHALL, in his               )
official capacity as                  )
Alabama Attorney General,             )
et al.,                               )
                                      )
     Defendants.                      )

                   TEMPORARY RESTRAINING ORDER

    Plaintiffs Yashica Robinson, M.D., Alabama Women’s

Center, Reproductive Health Services, and West Alabama

Women’s Center have moved for an ex parte temporary

restraining order (“TRO”) pursuant to Rule 65(b)(1) of

the Federal Rules of Civil Procedure.                        They seek to

enjoin enforcement of the State Public Health Officer’s

“Order of the State Health Officer Suspending Certain

Public    Gatherings         Due     to     Risk      of    Infection          by
   Case
     Case
        2:19-cv-00365-MHT-JTA
           5:20-cv-00277-G Document
                               Document
                                    16-3 83Filed
                                              Filed
                                                 03/31/20
                                                    03/30/20Page
                                                              Page
                                                                 3 of2 13
                                                                       of 12



COVID-19”, published on March 27, 2020.                        Emergency oral

argument,      with       counsel       for        both      plaintiffs        and

defendants, was held on the motion today.                               For the

reasons     described       below,       plaintiffs’           motion    for    a

temporary restraining order will be granted.



                           I.     Legal Standard

    To demonstrate that a temporary restraining order

is warranted, plaintiffs must show: (1) that there is a

substantial     likelihood        of        success    on      the    merits    of

their suit; (2) that they will suffer irreparable harm

absent    injunctive        relief;          (3)      that     the     harm     to

plaintiffs absent an injunction would outweigh the harm

to the defendants from an injunction; and (4) that an

injunction is in the public interest.                          See Ingram v.

Ault, 50 F.3d 898, 900 (11th Cir. 1995).



                                II. Background

    On    March     27,    2020,        responding        to    the     COVID-19

pandemic,     Alabama’s         State       Health     Officer       issued     an



                                        2
   Case
     Case
        2:19-cv-00365-MHT-JTA
           5:20-cv-00277-G Document
                               Document
                                    16-3 83Filed
                                              Filed
                                                 03/31/20
                                                    03/30/20Page
                                                              Page
                                                                 4 of3 13
                                                                       of 12



order suspending certain public gatherings.1                       The March

27 order was promulgated by the State Health Officer

pursuant    to    his    authority        to   direct    that      conditions

prejudicial to health in public places be abated, see

Ala. Code § 22-2-2(4), and it is in full force until at

least 5:00 p.m. on April 17, 2020.

    Among many other prohibitions, the March 27 order

mandates     that       “all    dental,        medical,       or     surgical

procedures shall be postponed until further notice,”

subject to exceptions for procedures necessary to treat

an “emergency medical condition,” necessary to “avoid

serious harm from an underlying condition or disease,”

or “necessary as part of a patient’s ongoing and active

treatment.”       While the order itself is arguably not

clear,2     the         State’s       attorney,          in      his       oral



    1. The State Health Officer had issued a                       number of
previous orders, but plaintiffs were assured                        that the
earlier orders would not be enforced against                       providers
of abortions. No such assurance was provided                       regarding
the most recent order.

    2. Prior to today’s hearing, plaintiffs sought
clarification regarding the application of the order to
abortion, which the State declined to provide.

                                      3
      Case
        Case
           2:19-cv-00365-MHT-JTA
              5:20-cv-00277-G Document
                                  Document
                                       16-3 83Filed
                                                 Filed
                                                    03/31/20
                                                       03/30/20Page
                                                                 Page
                                                                    5 of4 13
                                                                          of 12



representations on the record, took the position that

the March 27 order requires the postponement of any

abortion that is not medically necessary to protect the

life or health of the mother.                  This is extremely broad,

and includes not only procedural abortions, but also

those       which      are     obtained        through        simply       taking

medication--the method by which the vast majority of

abortions in Alabama are conducted.

       Plaintiffs moved for a temporary restraining order

and     a     preliminary         injunction,           seeking     to     enjoin

enforcement of the March 27 order as it relates to the

provision of abortions in Alabama.



                                III. Discussion

      A. Substantial Likelihood of Success on the Merits

       Plaintiffs have established a likelihood of success

on the merits of their claim that the March 27 order

violates       their     patients’       right     to    privacy     under        the

Fourteenth Amendment to the United States Constitution.

The      Fourteenth          Amendment        to     the      United       States



                                         4
     Case
       Case
          2:19-cv-00365-MHT-JTA
             5:20-cv-00277-G Document
                                 Document
                                      16-3 83Filed
                                                Filed
                                                   03/31/20
                                                      03/30/20Page
                                                                Page
                                                                   6 of5 13
                                                                         of 12



Constitution protects a woman’s right to terminate her

pregnancy.        See Planned Parenthood of Southeastern Pa.

v. Casey, 505 U.S. 833, 871 (1992) (plurality opinion).

A State may regulate abortion to further its legitimate

interests, but only if the laws in question do not pose

an   “undue       burden”      to    a    woman’s       right     to    end      her

pregnancy.            Casey,      505     U.S.     at    876–79     (plurality

opinion).         “An undue burden exists, and therefore a

provision of law is invalid, if its purpose or effect

is to place a substantial obstacle in the path of a

woman      seeking     an    abortion         before     the    fetus    attains

viability.”        Id. at 878.

      In      evaluating            regulations          of      pre-viability

abortion,      courts       must     “consider[]        the    burdens    a      law

imposes on abortion access together with the benefits

those      laws       confer.”            Whole        Woman’s     Health         v.

Hellerstedt,          136    S.     Ct.       2292,     2309    (2016).           In

contrast,        in     evaluating            a   ban     on     pre-viability

abortion,       no     state       interest       can     prevail:       “Before

viability, the State’s interests are not strong enough



                                          5
   Case
     Case
        2:19-cv-00365-MHT-JTA
           5:20-cv-00277-G Document
                               Document
                                    16-3 83Filed
                                              Filed
                                                 03/31/20
                                                    03/30/20Page
                                                              Page
                                                                 7 of6 13
                                                                       of 12



to support a prohibition of abortion....”                        Casey, 505

U.S. at 846 (opinion of the Court).

       Put   simply,    “the     court      must    determine        whether,

examining the regulation in its real-world context, the

obstacle is more significant than is warranted by the

State’s justifications for the regulation.”                           Planned

Parenthood Se., Inc. v. Strange, 9 F. Supp. 3d 1272,

1287 (M.D. Ala. 2014) (Thompson, J.).                    Here, plaintiffs

have    demonstrated        a    likelihood        of   success       on       the

merits.      As interpreted by the State’s attorney, the

March 27 order implements a blanket postponement of all

abortions,     medication         or    procedural,        that      are       not

necessary to preserve the life or health of the mother.

Because Alabama law imposes time limits on when women

can obtain abortions, the March 27 order is likely to

fully prevent some women from exercising their right to

obtain an abortion.             And for those women who, despite

the mandatory postponement, are able to vindicate their

right, the required delay may pose an undue burden that

is not justified by the State’s purported rationales.



                                       6
   Case
     Case
        2:19-cv-00365-MHT-JTA
           5:20-cv-00277-G Document
                               Document
                                    16-3 83Filed
                                              Filed
                                                 03/31/20
                                                    03/30/20Page
                                                              Page
                                                                 8 of7 13
                                                                       of 12



       Defendants       argued     orally         that     the      undue-burden

framework       is     inapplicable         to     the     March         27    order.

Rather,      they           suggest,        the      March          27        order’s

constitutionality             rests      upon       the        State’s          broad

emergency powers.              Given the risks of immediate harm

described       below,       the   court      opts       not     to      delay    the

restraining          order    to   accommodate           further          briefing.

However, the court will give defendants until 5:00 p.m.

on April 1 to present these arguments in full, and will

then     take    them         up   at    the       hearing          regarding       a

preliminary injunction.                In the meantime, based on the

current record, the court finds that plaintiffs have

shown a likelihood of success on the merits.



                             B. Irreparable Harm

       Plaintiffs           have   also          demonstrated             imminent,

irreparable          harm     to   their      patients.               Plaintiffs’

patients     will       be     delayed       in,     and       in     some      cases

permanently prevented from, exercising their right to

privacy--a      denial        of   which     constitutes            “irreparable



                                        7
   Case
     Case
        2:19-cv-00365-MHT-JTA
           5:20-cv-00277-G Document
                               Document
                                    16-3 83Filed
                                              Filed
                                                 03/31/20
                                                    03/30/20Page
                                                              Page
                                                                 9 of8 13
                                                                       of 12



injury.”       See     Ne.    Fla.       Chapter      of    Ass’n     of   Gen.

Contractors of Am. v. City of Jacksonville, Fla., 896

F.2d 1283, 1285 (11th Cir. 1990).                     Indeed, a “delay in

obtaining an abortion can result in the progression of

a pregnancy to a stage at which an abortion would be

less safe, and eventually illegal.”                    Planned Parenthood

of Wisconsin, Inc. v. Van Hollen, 738 F.3d 786, 796

(7th Cir. 2013).

    Plaintiffs       have     further         demonstrated      that       their

provision     of     abortions           would       risk    violating         the

dictates of the March 27 order, as it is understood by

the State, and that they must either stop providing

abortions      or     risk      criminal          penalties,        licensure

sanctions,     or    both.         The       March    27    order’s   limited

medical     exceptions        do    not       alleviate       these     harms.

Indeed,      even      with        these         exceptions,        providers

performing abortions that they deem medically necessary

risk subjecting themselves to “the tender mercies of a

prosecutor’s discretion and the vagaries of a jury’s

decision” regarding the exceptions’ applicability.                              W.



                                         8
     Case
       Case
          2:19-cv-00365-MHT-JTA
            5:20-cv-00277-G Document
                                Document
                                     16-3 83
                                           Filed
                                               Filed
                                                 03/31/20
                                                     03/30/20
                                                            Page
                                                               Page
                                                                 10 of
                                                                    9 of
                                                                       1312



Alabama Women’s Ctr. v. Williamson, 900 F.3d 1310, 1329

(11th Cir. 2018), cert. denied sub nom. Harris v. W.

Alabama Women’s Ctr., 139 S. Ct. 2606 (2019).                         In light

of the fraught choice that the March 27 order presents,

plaintiffs          have     clearly         demonstrated      a     risk     of

irreparable harm.



                      C. The Balance of Hardships

       Plaintiffs          have   also       demonstrated        that      their

imminent injuries outweigh the harm that a temporary

restraining          order        might        cause     to        defendants.

Plaintiffs allege, at minimum, a temporary denial of

their constitutional rights; for some women, the March

27     order    likely       would     entirely        prevent      them    from

terminating their pregnancy.                   In contrast, the State’s

interest       in    immediate       enforcement        of    the    March    27

order--a broad mandate aimed primarily at preventing

large     social      gatherings--against              abortion      providers

does     not,       based    on    the       current    record,       outweigh

plaintiffs’ concerns.              Again, the court will consider



                                         9
      Case
        Case
           2:19-cv-00365-MHT-JTA
              5:20-cv-00277-G Document
                                  Document
                                       16-3 83Filed
                                                 Filed
                                                    03/31/20
                                                       03/30/20Page
                                                                 Page
                                                                    11 10
                                                                       of 13
                                                                          of 12



defendants’ arguments regarding the State’s emergency

powers      when      it    takes   up       the        matter    in     full    at   the

forthcoming         hearing.           Further,          the     court      is   swiftly

setting        this        motion      for        a     preliminary         injunction

hearing,         where      it   will    hear           both     sides      in   detail.

Until then, however, the balance of equities favors a

temporary restraining order to preserve the status quo.



                             D. The Public Interest

       Finally,          the     court        finds            that     a    temporary

restraining order serves the public interest, including

by    temporarily          maintaining            the    status       quo    until    the

court      can     fully       resolve       the        issues     on    the     merits.

Despite the serious conditions described by defendants

and     the    dire      need    for     medical          equipment         across    the

United States, the benefits of some potential increase

in the availability of equipment (some of which may be

ill-suited to the task of disease containment) do not

outweigh the serious, and, in some cases, permanent,

harms imposed by the denial of an individual’s right to



                                             10
      Case
        Case
           2:19-cv-00365-MHT-JTA
              5:20-cv-00277-G Document
                                  Document
                                       16-3 83Filed
                                                 Filed
                                                    03/31/20
                                                       03/30/20Page
                                                                 Page
                                                                    12 11
                                                                       of 13
                                                                          of 12



privacy.            A     temporary      restraining         order     therefore

serves the public interest.



                                         ***

       Accordingly, it is ORDERED that plaintiffs’ motion

for     a   temporary          restraining      order    (doc.       no.   73)    is

granted.         Defendants, their agents, and anyone acting

in concert with them are TEMPORARILY RESTRAINED from

enforcing,          threatening          to     enforce,       or      otherwise

requiring        evidence        of    compliance       with   the     March      27

order against or from abortion providers, clinics, and

their staff.              This temporary restraining order shall

expire on April 13, 2020, at 5:00 p.m., unless extended

by the court for good cause shown or by agreement of

the parties.

       It is further ORDERED that the security requirement

of    Fed.     R.       Civ.   P.     65(c)    is   waived     and    that   this

injunctive relief is effective upon service.

       It is further ORDERED that defendants are to submit

their response to plaintiffs’ motion for a preliminary



                                          11
   Case
     Case
        2:19-cv-00365-MHT-JTA
           5:20-cv-00277-G Document
                               Document
                                    16-3 83Filed
                                              Filed
                                                 03/31/20
                                                    03/30/20Page
                                                              Page
                                                                 13 12
                                                                    of 13
                                                                       of 12



injunction by 5:00 p.m. on Wednesday, April 1, 2020.

Plaintiffs will then have until 5:00 p.m. on April 3,

2020, to reply.          The court will immediately begin to

reconsider the temporary restraining order in light of

defendants’ responses.

    DONE, this the 30th day of March, 2020.


                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
